ORFINGER, Judge.
This is an appeal from a judgment and sentence imposed upon the appellant pursuant to a jury verdict finding the accused guilty of the offense of grand larceny. Appellant’s court appointed counsel has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On January 31, 1980, this court gave the appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. The court has reviewed the brief and the record herein and no reversible error appears. The motion of the appellant’s counsel to withdraw is hereby granted, and the judgment of the trial court is hereby
AFFIRMED.
COBB, J., concurs.
CROSS, J., concurs only in conclusion.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967)